229 Md. 291 (1962)
182 A.2d 487
HARDISON ET AL.
v.
STATE (Three Appeals In One Record)
[No. 342, September Term, 1961.]
Court of Appeals of Maryland.
Decided July 9, 1962.
The cause was argued before BRUNE, C.J., and HENDERSON, HAMMOND, HORNEY and SYBERT, JJ.
C. Rogers Hall, Jr., for appellants.
J. Thomas Nissel, Special Attorney, with whom were Thomas B. Finan, Attorney General, Joseph D. Buscher, Special Assistant Attorney General, and Donald C. Sponseller, State's Attorney for Carroll County, on the brief, for appellee.
PER CURIAM:
This is the second appeal by these appellants from their conviction of breaking and entering the store of Dutterer's of Manchester, Inc., and the larceny of $2500. On the first appeal (Hardison v. State, 226 Md. 53), the judgment was reversed because the advisory instructions given by the court were inadequate. But on this appeal  where it is contended by the appellants that there was no proof of the corporate existence of Dutterer's or of the ownership of the stolen money  the claims are without merit and the judgment must be affirmed.
Since it is not clear that the appellants made timely objections to the lack of proof or moved for a directed verdict based on the insufficiency of the evidence, it may be there is nothing to review, but assuming there is, the record shows *293 there was sufficient proof of the fact that the business was incorporated. And there was also evidence that the store manager had placed the money in the safe and locked it before closing the store of the corporate owner. This was enough to justify an inference that the corporation owned the money. See Byrd v. State, 229 Md. 148, in which the same questions were raised by the appellant in that case and decided adversely to him.
Judgment affirmed.